           Case 1:21-cv-04074-GHW Document 14 Filed 07/26/21 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 7/26/2021
 ------------------------------------------------------------- X
                                                               :
 EMMANUEL A. VARGAS and SILVESTRE :
 VARGAS,                                                       :
                                                               :
                                                               :
                                               Plaintiffs, :       1:21-cv-04074-GHW
                                                               :
                              -against-                        :         ORDER
                                                               :
 GILLIAN AXTENS,                                               :
                                                               :
                                            Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

       The parties have informed the Court that they consent, under 28 U.S.C. § 636(c), to

conducting all further proceedings before the assigned Magistrate Judge. Accordingly, the initial

pretrial conference scheduled for July 28, 2021 is adjourned.

       With the understanding that the parties have elected to proceed before the assigned

magistrate judge, counsel for the defendant should, within one week of the date of this order file

on ECF a fully executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

form, a copy of which is attached to this order (and also available at https://nysd.uscourts.gov/

sites/default/files/2018-06/AO-3.pdf). The executed form should be filed on ECF as a

“Proposed Order,” and be described using the “Consent Order” filing event in accordance with

ECF Rule 13.18. If the Court approves that form, all further proceedings will then be conducted

before the assigned Magistrate Judge.
        SO ORDERED.                                 _____________________________________
                                                             GREGORY H. WOODS
 Dated: July 26, 2021                                       United States District Judge
 New York, New York
                       Case 1:21-cv-04074-GHW Document 14 Filed 07/26/21 Page 2 of 2
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                             Reset
